Case 1:18-cr-00693-RMB Document 103-3 Filed 06/17/19 Page 1 of 5




                      EXHIBIT D
       Case 1:18-cr-00693-RMB Document 103-3 Filed 06/17/19 Page 2 of 5




                                                                              SEAL
                                                                       REPUBLIC OF PANAMA
                                                                       GENERAL SECRETARIAT
                                       REPUBLIC OF PANAMA               SUPREME COURT OF
                                                                             JUSTICE
                                          JUDICIAL
                                            BODY
                                     GENERAL SECRETARIAT
                          OF THE SUPREME COURT OF JUSTICE

                                                                Proceeding SGP-68-19
                                                                 Panama, January 11, 2019.


Commissioner                                                                 Republic of Panama
                                                                         Ministry of Public Security
Javier Carrillo Silvestri                                               National Immigration Services
General Director of National Immigration Services                 Department of Registration of Impediments

Panama City                                                                   11 JAN 2019
                                                                      Received by Illegible Time: 3:05
Hand Delivery

Mister Director:

        I inform you that the Supreme Court of Justice En Banc, through the Decision dated
January 10, 2019, declares lawful the order of Preventative Detention dictated by the Second
Prosecutor against Organized Crime, through the Decision No. 2 of December 7, 2018, against
Mr. RAMSES GENARO OWENS SAAD, for the alleged commission of crime against the economic
order in the form of money laundering, and REPLACES it for the precautionary measures
contained in sections a), b) and c) of Article 2127 of the Judicial Code, consisting of: 1. The
prohibition of the imputed to abandon the territory of the Republic without Judicial
authorization, 2. The obligation to appear before the competent authority on the days Monday
and Friday of every week, and 3. The obligation to live in the residence provided by the plaintiff,
that is, “Samuel Lewis Avenue and Street 56 Obarrio, Building PDC, 13th Floor, Republic of
Panama, having the obligation to previously notify the competent authority in the event that he
intends to change his address. Also, Mr. OWENS SAAD must surrender his passport to the
competent authority.

      It is noted that in the event of the failure to comply with the substitute precautionary
measures, these will be revoked, and preventive detention must be applied instead.
         Case 1:18-cr-00693-RMB Document 103-3 Filed 06/17/19 Page 3 of 5



       In attention to the aforementioned, you are requested to PREVENT THE DEPARTURE OUT
OF THE COUNTRY, of the beforementioned Ramses Owens Saad, with identification No.
   , and the pertinent proceedings to be carried out.

                   Sincerely,
                                                                            SEAL
                                   /Illegible Signature/             REPUBLIC OF PANAMA
                                   JERONIMO MEJIA E.                 GENERAL SECRETARIAT
                                                                      SUPREME COURT OF
                                        Magistrate
                                                                           JUSTICE


File No. 1334-18

                                THE PREVIOUS IS AFAITHFUL COPY
                                        OF ITS ORIGINAL
                                  Pamana, February 15 of 2019
                                      /Illegible Signature/
                                    General Secretariat of the
                                    Supreme Court of Justice
Case 1:18-cr-00693-RMB Document 103-3 Filed 06/17/19 Page 4 of 5
Case 1:18-cr-00693-RMB Document 103-3 Filed 06/17/19 Page 5 of 5
